Citation Nr: 0827360	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  03-26 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.	Whether there is clear and unmistakable error (CUE) in the 
September 8, 1987 decision that assigned a 50 percent 
evaluation for post-traumatic stress disorder (PTSD).  

2.	Entitlement to a total disability rating based on 
individual unemployability (TDIU) for the period from January 
1, 1987 to July 10, 1992.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the veteran's claim for a TDIU 
for the period prior to July 10, 1992.  The veteran testified 
at a Travel Board hearing before the undersigned Veterans Law 
Judge in January 2005.  A transcript of that hearing is on 
file.

In his January 2005 hearing, the veteran raised an 
inextricably intertwined issue that had not been addressed by 
the agency of original jurisdiction.  In short, the veteran 
argued that a September 1987 rating decision, which relates 
to the veteran's claim regarding a TDIU, had been clearly and 
unmistakably erroneous.  As the TDIU and CUE claims are 
inextricably intertwined, the Board, in December 2005, 
remanded this matter for adjudication of both issues.  Harris 
v. Derwinski, 1. Vet. App. 180 (1991).

The Board notes in the record, furthermore, a June 2000 
service connection claim for diabetes mellitus type 2, for 
which no rating decision has been included in the claims 
file.  The Board REFERS this issue to the RO for proper 
development.  


FINDINGS OF FACT

1.	The RO decision of September 8, 1987, failed to consider 
evidence favorable to the veteran's claim, which clearly 
supported the assignment of a 70 percent evaluation.    

2.	The record indicates that on June 1, 1987 the RO received 
an informal claim for a TDIU in a May 1987 VA examination 
report which detailed the veteran's PTSD symptomatology, his 
unemployment, his dependence of relatives for shelter, and 
his "marginal" employability.     

3.	The evidence of record demonstrates that the veteran was 
unemployable from prior to July 10, 1992.  


CONCLUSIONS OF LAW

1.	The September 8, 1987 rating decision, which granted the 
veteran service connection for PTSD at 50 percent disabling, 
was clearly and unmistakably erroneous, and a 70 percent 
disability rating should have been assigned from January 6, 
1987.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. §§ 3.104, 
3.105 (2007).

2.	The record demonstrates that the veteran has been entitled 
to a TDIU from January 6, 1987.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 3.400, 4.16 (1987).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims entitlement to a TDIU from January 1987, 
and to CUE for an earlier RO rating decision.  In the 
interest of clarity, the Board will initially discuss whether 
these claims have been properly developed for appellate 
purposes.  The Board will then address the merits of the 
claims, providing relevant VA law and regulations, the 
relevant facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

As discussed in more detail below, the Board is granting, in 
full, the benefits sought on appeal.  Therefore, any 
notification errors were not prejudicial to the veteran. 

II.  The Merits of the Claim to CUE

In October 1984, the veteran claimed service connection for 
PTSD.  In a December 1984 unappealed rating decision, the RO 
denied the veteran's claim.  

On January 6, 1987, the veteran filed a claim to reopen his 
claim for service connection for PTSD.  In September 1987, 
the RO granted the claim to reopen, and granted the 
underlying service connection claim for PTSD.  The RO 
assigned a 50 percent disability rating, effective the date 
of claim on January 6, 1987.  See 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1987).  The veteran now claims that the 
RO committed CUE in the September 1987 rating decision by 
failing to assign a 70 percent or 100 percent rating under 
Diagnostic Code 9411 for PTSD.  For the reasons set forth 
below, the Board agrees.  

CUE is a very specific and rare kind of error; it is the kind 
of error of fact or law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  See, e.g., Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992).  Allegations of CUE must be 
raised with sufficient particularity.  See Phillips v. Brown, 
10 Vet. App. 25 (1997).  Moreover, a disagreement with how 
the evidence is weighed and evaluated is not CUE.  See 
Baldwin v. West, 13 Vet. App. 1 (1999).  In determining 
whether there was CUE in a prior, final decision, the 
following standard must be applied:

(1) Whether "[e]ither the correct facts, as they were 
known at the time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how the 
facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were 
incorrectly applied"; (2) whether the existence of an 
error is "undebatable"; and (3) whether the error is 
of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was 
made."

Stallworth v. Nicholson, 20 Vet. App. 482 (2006).

As discussed above, the veteran claims that the RO committed 
CUE in September 1987 because it did not assign an evaluation 
higher than 50 percent for PTSD.  The Board agrees with this 
assertion because, in September 1987, the medical evidence 
met the criteria noted under Diagnostic Code 9411 for a 70 
percent evaluation.  See 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1987).

In 1987, a 70 percent evaluation was warranted for PTSD where 
the "[a]bility to establish or maintain effective or 
favorable relationships with people is seriously impaired.  
The psychoneurotic symptoms are of such severity and 
persistence that there is pronounced impairment in the 
ability to obtain or retain employment."  Id.  

In September 1987, the record contained the veteran's service 
medical records, the veteran's statements, a VA record 
indicating that the veteran received VA treatment for drug 
abuse in June 1972, VA treatment records showing PTSD 
treatment beginning in March 1987, and VA compensation 
medical reports dated in March 1987 and August 1987.   

A March 1987 VA compensation medical physical examination 
report noted that the veteran was then unemployed.  A March 
1987 VA compensation psychiatric examination report noted the 
veteran's substance abuse problem, his problems with 
employment, his criminal history for drug possession and 
distribution, his failed marriage, and his preoccupation with 
Vietnam.  The examiner diagnosed the veteran with mixed 
substance abuse disorder, but found insufficient evidence to 
support a diagnosis of PTSD.  In an August 1987 letter to the 
RO, however, this same examiner amended the diagnosis 
rendered for the veteran.  The examiner reiterated that the 
veteran's primary problem appeared to be drug dependency.  
But he also stated that the veteran's VA hospitalization in 
May 1987 "supports PTSD."  The examiner diagnosed the 
veteran with PTSD, and stated that it was possible that the 
veteran's drug dependency was "a form of self medication" 
for depression and PTSD symptoms.  It was based on this 
evidence that the RO, in September 1987, rendered its grant 
of service connection for PTSD.  

The Board notes, moreover, that the veteran was hospitalized 
for PTSD symptoms several times between March 1987 and July 
1992 - i.e., in March 1987, March 1988, August 1988, October 
1988, June 1991, November 1991, and July 1992.  The veteran 
received 100 percent evaluations during the periods of these 
hospitalizations.  See 38 C.F.R. § 4.29.     

The September 1987 rating decision noted the medical records 
showed complaints and symptoms such as flashbacks, 
nightmares, and hallucinations, with his combat-related 
experiences in Vietnam, his continued problems with drug 
abuse, his constant family problems, his "explosive" 
energy, and his distrust and estrangement from others.  
However, the Board must sympathetically review the record to 
determine whether there is any merit to the veteran's CUE 
motion.  In so doing, the Board has identified evidence, 
especially an opinion concerning his employability, that was 
not directly commented on by the RO in the 1987 decision.  
The May 1987 record authored by a VA staff psychologist 
illustrated (a) the extent to which the veteran's "[a]bility 
to establish or maintain effective or favorable relationships 
with people" was seriously impaired then, a May 1987 VA 
treatment record indicated that the veteran would hide behind 
a newspaper during PTSD support group discussion sessions and 
(b) that his PTSD caused "pronounced" impairment in his 
"ability to obtain or retain employment" by opining that 
the veteran was "marginally" employable.  38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1987).   

Certainly rating decisions such as the one at issue here in 
1987 did not contain reasons and bases as detailed as they do 
today.  It is clear the RO did not discuss the favorable 
evidence described above when assigning a 50 percent rating, 
but no higher, for the veteran's PTSD.  What must also be 
shown, however, is that this failure would have changed the 
outcome of the case.

The Board cannot now, on collateral review of the prior 
decision, try to decide what weight should have been afforded 
the various pieces of medical evidence.  In short, if there 
was a basis in the record for the RO's conclusion, then there 
is no CUE.  However, after a careful review of the evidence 
of record and the governing guidelines as they existed in 
1987, the Board concludes that the rating decision contained 
CUE in that it failed to assign a 70 percent disability 
rating for the veteran's PTSD.  The opinions favorable to the 
claim - the opinions concluding the veteran was only 
"marginally" employable  - are described in detail above.  
If there were at least one opinion to the contrary, the Board 
would not disturb the rating decision, but would be able to 
find that there was at least a reasonable basis for the 
decision to assign him a 50 percent rating.  On the contrary, 
however, there were absolutely no opinions of record in 1987 
concluding the veteran retained the ability to work despite 
his psychiatric symptoms.  Therefore, the only evidence of 
record as to his ability to be employed was favorable to him.  
The criteria for a 70 percent rating require that the veteran 
have pronounced impairment in ability to obtain or retain 
employment.  The 1987 decision failed to consider evidence 
which, if applied properly to the law, clearly and 
unmistakably demonstrated that a 70 percent rating was 
warranted for the veteran's PTSD.

In short, the RO erred in its September 1987 rating decision 
because the medical evidence in early 1987 supported the 
assignment of a 70 percent evaluation for PTSD - the 
veteran's PTSD "seriously" impaired his relationships, and 
caused him "pronounced" impairment with regard to 
employment.  See 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1987).  Therefore, the RO's failure to grant a 70 percent 
evaluation in the September 1987 rating decision constituted 
CUE.  38 U.S.C.A. § 5109A; 38 C.F.R. §§ 3.104, 3.105.



III.  The Merits of the Claim to Entitlement to a TDIU

Since September 1987, the assigned disability evaluation for 
PTSD has changed several times.  The RO assigned 50 percent 
from January 6, 1987 to July 1, 1990, and assigned 30 percent 
from July 1, 1990 to January 1, 1993.  In a February 1997 
rating decision, the RO partially overrode these ratings by 
assigning a 100 percent evaluation effective July 10, 1992.  
And in a December 1998 rating decision, the RO found the 30 
percent disability evaluation inappropriate from July 1, 
1990.  The RO instead assigned a 50 percent rating from July 
1, 1990 to July 10, 1992.  

Hence, as the record now stands, the veteran has been rated 
as 100 percent disabled from July 10, 1992 (The Board notes 
that in several rating decisions from March 1987, the veteran 
has been granted temporary total ratings for hospitalization 
treatment of PTSD.  See 38 C.F.R. § 4.29).  

The veteran now argues that he claimed entitlement to a TDIU 
in 1987, and that a TDIU is warranted for the period from 
January 1987 to July 1992.   Although the RO issued several 
rating decisions after 1987, the first decision to formally 
adjudicate a claim for a total disability rating was issued 
in April 1995.  That rating decision was based on a formal 
claim for unemployability the veteran filed in February 1995.  
Again, to reiterate, a 100 percent rating has been in effect 
since July 1992, so the question is prior to that date, did 
the veteran file a formal or informal claim for 
unemployability that the RO neglected to adjudicate.  

Upon review of the file, the Board can identify numerous 
records between 1987 and 1992 that should have been 
recognized as informal claims for unemployability, but which 
the RO never developed as such.  These include:
*	January 1992 VA discharge summary stating a vocational 
rehabilitation assessment done during admission 
indicated unemployability and stating, "Given the 
veteran's past work history and the impact of PTSD 
symptomatology, he is extremely unlikely to be able to 
maintain gainful employment at this time."
*	December 1991 VA discharge summary indicating that the 
veteran was competent, but unemployable.
*	November 1991 VA vocational rehabilitation assessment 
concluding the veteran "is still totally unemployable 
due to PTSD."
*	August 1991 statement from veteran requesting 
"permanent and total 100% disability."
*	June to September 1991 VA discharge summary indicating 
that the veteran is competent, but unable to work 
secondary to PTSD.
*	March 1990 Report of Field Examination and accompanying 
request indicating that the veteran had been found 
totally disabled by VA's insurance service as of January 
1987 due to his nervous disability
*	March to May 1988 VA discharge summary indicating that 
the veteran was indefinitely unemployable.

The above items show not only that the RO should have 
considered a total rating for the veteran, but that the 
veteran was, in fact, entitled to such a rating.  Under 
38 C.F.R. § 4.16, a TDIU may be established if the evidence 
indicates that the veteran is unable to secure or follow a 
substantially gainful occupation due to impairment resulting 
from service-connected disabilities.  See 38 C.F.R §§ 3.340, 
3.341, 4.16 (1987).  To qualify for a total rating for 
compensation purposes, the evidence must show (1) a single 
disability rated as 100 percent disabling; or (2) that the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of his service-connected disabilities 
and there is one disability ratable at 60 percent or more, 
or, if more than one disability, at least one disability 
ratable at 40 percent or more and a combined disability 
rating of 70 percent.  See 38 C.F.R. § 4.16.  See also 38 
C.F.R. §§ 3.321(b), 4.16(b).  

In this matter, a TDIU is warranted from the initial date of 
claim.  VA received an informal claim for a TDIU on June 1, 
1987 - the VA medical record dated May 15, 1987, noting that 
the veteran was marginally employable.  This document, 
reasonably construed as an informal claim for a TDIU, was 
received while the veteran's service connection claim for 
PTSD was pending.  The Board finds this record to constitute 
an informal claim to a TDIU under 38 C.F.R. §§ 3.155, 3.157.   
As discussed above, the medical evidence continued to show, 
beginning in VA hospitalization records from 1988, that the 
veteran was unemployed, and likely "unable to secure or 
follow a substantially gainful occupation as a result of 
his" PTSD.  See 38 C.F.R. § 4.16.  The May 1987 VA examiner 
noted the veteran's unemployment, his reliance on relatives 
for support, his "explosive" energy, his difficulties 
sleeping, and his "marginal" employability.  The Board 
found this assessment, particularly the comment regarding 
"marginal" employability, to comprise evidence of 
"pronounced" impairment for which the RO should have 
assigned a 70 percent rating, as discussed in Part II of this 
decision.

However, based on the May 15, 1987, VA medical record being 
an informal claim that remained pending for several years, 
and reviewing the medical evidence dated between 1987 and 
1992, the Board concludes that each element required under 
38 C.F.R. § 4.16 were met during this time period.  The Board 
notes moreover that, as May 15, 1987 is dated within one year 
of the reopened service connection claim received on January 
6, 1987, that is the appropriate effective date for the TDIU.  
See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.   
   

ORDER

The veteran's claim that the RO committed clear and 
unmistakable error in its September 8, 1987 rating decision, 
which granted the veteran service connection for PTSD at 50 
percent disabling, is granted, and a 70 percent schedular 
rating is assigned from January 6, 1987, subject to the laws 
and regulations governing the payment of monetary benefits.  

The veteran's claim to entitlement to a TDIU prior to July 
10, 1992, is granted, and a total disability rating is 
assigned from January 6, 1987, subject to the laws and 
regulations governing the payment of monetary benefits.  


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


